DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Requirement for Restriction /Election as set forth on the Office Action mailed on 10/21/2020, has been withdrawn by the Examiner in view of newly amended claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2018 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/02/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solenoid” and the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compliant containment device” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the valve" in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a valve--.
Claim limitations “pumping device” (claim 6) and “temperature sensing device” (claims 5 and 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The recitation of “the compliant containment device comprising a vessel including an inlet and an outlet” (claim 7) is unclear. The recitation renders the claim indefinite because it is unclear if the inlet and outlet of the compliant containment device of the recitation above, is the same as the inlet and outlet previously claimed in parent claim 1. For examination purposes, the inlet and outlet from the recitation above will be considered the same as the previously recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadowaki (JP 2014-016090 A, as provided by applicant; refer to attached translation).
Regarding claim 1, Kadowaki discloses a chiller (refer to Fig. 1) comprising:
a cooling fluid loop (including 42, 44, 46, 48 and 50) including a flow stream;
a containment circuit (including 56, 60 and 58) in fluid communication with the cooling fluid loop, the containment circuit comprising: 
a compliant containment device (refer to expansion tank 60) comprising:
an inlet (through 56);
an outlet (through 58); and
a containment volume (space within the expansion tank 60) in pressure communication with the flow stream; and
wherein the containment volume changes based in part on a pressure of the flow stream (refer to the last sentence of par. 33, wherein a controller will control the opening/closing valves 56 and 58 of the containment circuit to control an amount of refrigerant stored within the containment volume, thereby controlling the discharge pressure of a compressor within the cooling fluid loop including the flow stream).

Regarding claim 2, Kadowaki meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kadowaki discloses wherein the compliant containment device (60) further comprises a valve (56) in fluid communication with at least one of the in part on the temperature).

Regarding claim 6, Kadowaki meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kadowaki discloses wherein the cooling fluid loop comprises: 
a pumping device (44) configured to circulate the flow stream, the pumping device in fluid communication with the outlet; and
a heat exchanger (50) in fluid communication with the pumping device (44) and the inlet.

Regarding claim 7, Kadowaki meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kadowaki discloses the compliant containment device comprising: a vessel including the inlet and the outlet (refer to Fig. 1); and a valve (56) operably coupled to at least one of the inlet and outlet, wherein the valve is configured to operate between an open and closed position based in part on a temperature (refer to the last sentence of par. 15 and par. 33, wherein the controller will control the opening/closing of valve 56 based on a discharge pressure of the compressor; further, it in part on the temperature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki (JP 2014-016090 A) in view of Jackman (US 2014/0076305).
Regarding claims 2 and 8, Kadowaki meets the claim limitations as disclosed above in the rejection of claims 1 and 7. Further, Kadowaki discloses the valve, but fails to explicitly disclose wherein said valve is a thermostatic valve.
However, Jackman teaches that it is known in the art of refrigeration, to provide a thermostatic valve (115) in communication with an inlet of a containment device (121).

Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kadowaki such that the valve is a thermostatic valve, in order to provide a stable temperature and reduce pumping costs in view of the teachings of Jackman along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki (JP 2014-016090 A) in view of Gianni (US 3,844,131).
Regarding claims 4 and 10, Kadowaki meets the claim limitations as disclosed above in the rejection of claims 1 and 7. Further, Kadowaki discloses the compliant containment device, but fails to explicitly disclose an insulation material disposed in a location within the compliant containment device.
However, Gianni teaches that it is known in the art of refrigeration, to provide a containment device (26) comprising an insulation material (28) disposed in a location around the containment device, in order to maintain a minimum temperature and/or pressure in the containment device (refer to col. 2, lines 42-46).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kadowaki by providing an insulation material disposed in a location within the compliant containment device in .

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki (JP 2014-016090 A) in view of Schmidt (US 6,539,735).
Regarding claim 5, Kadowaki meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kadowaki discloses the containment circuit, but fails to explicitly disclose a temperature sensing device in fluid communication with the inlet; the temperature sensing device configured to measure temperature data; a solenoid operably coupled to the temperature sensing device and a valve; wherein the solenoid is configure to operate the valve based in part on the temperature data.
However, Schmidt teaches that it is known in the art of refrigeration, to provide a containment circuit including a containment device (12) and a temperature sensing device (64) in fluid communication with an inlet (refer to Fig. 1), in order to monitor temperature; the temperature sensing device (64) configured to measure temperature data; a solenoid (32) operably coupled to the temperature sensing device (64) and a valve (28), in order to control open and closed positions of the valve, and therefore providing a predetermined amount of fluid stored in the containment device (refer to col. 2, lines 33-38); wherein the solenoid is configure to operate the valve based in part on the temperature data (refer to col. 6, lines 45-49).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kadowaki by providing a temperature sensing device in fluid communication with the inlet, the temperature 

Regarding claim 9, Kadowaki meets the claim limitations as disclosed above in the rejection of claim 7. Further, Kadowaki discloses the containment circuit, but fails to explicitly disclose a solenoid operably coupled to the valve; and a temperature sensing device operably coupled to the solenoid, the temperature sensing device configured to measure temperature data; wherein the solenoid is configured to operate the valve based in part on the temperature data.
However, Schmidt teaches that it is known in the art of refrigeration, to provide a solenoid (32) operably coupled to a valve (28); and a temperature sensing device (64) operably coupled to the solenoid (32), the temperature sensing device (64) configured to measure temperature data, in order to control open and closed positions of the valve, and therefore providing a predetermined amount of fluid stored in a containment device (refer to col. 2, lines 33-38), wherein the solenoid is configured to operate the valve based in part on the temperature data (refer to col. 6, lines 45-49).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kadowaki by providing a solenoid operably coupled to the valve, and a temperature sensing device operably coupled to the solenoid, the temperature sensing device configured to measure temperature data, .

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki (JP 2014-016090 A) in view of Ishikawajima (JP 2001-193952 A, as provided by applicant; refer to attached translation).
Regarding claim 11, Kadowaki meets the claim limitations as disclosed above in the rejection of claim 7. Further, Kadowaki discloses the temperature, but fails to explicitly disclose wherein the temperature is a temperature within a containment circuit flow stream.
However, Ishikawajima teaches that it is known in the art of refrigeration, to provide a valve (15) operably coupled to at least one of an inlet and outlet, wherein the valve is configured to operate between open and closed positions based on a temperature (by means of sensor 16) within a containment circuit flow stream (wherein sensor 16 acquires a temperature of the fluid flowing through a circuit in connection with a containment device 9; refer to pars. 22-23), in order to adjust the flow rate of fluid supplied from the containment device.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kadowaki such that the temperature is a temperature within a containment circuit flow stream in view of the teachings by Ishikawajima, in order to adjust the flow rate of fluid supplied from the containment device.

Regarding claim 12, Kadowaki discloses a method of operating the compliant containment device of claim 7, the method comprising: flowing a stream of refrigerant through the inlet and the outlet, but fails to explicitly disclose said refrigerant being water, and maintaining the stream of water above a temperature threshold.
However, Ishikawajima teaches that it is known in the art of refrigeration, to provide flowing a stream of water through and inlet and an outlet of a containment device (9; refer to the first sentence of par. 44), and maintaining the stream of water above a temperature threshold (refer to par. 42), in order to supply the cold/hot water to a cooling fluid loop at a desired temperature (refer to par. 42).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kadowaki such that the refrigerant is water and maintaining the stream of water above a temperature threshold in view of the teachings by Ishikawajima, in order to supply the cold/hot water to the cooling fluid loop at a desired temperature.

Regarding claim 13, Kadowaki as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Kadowaki as modified discloses wherein step (a) comprises: (i) measuring a temperature of the stream of water (by means of sensor 19 by Ishikawajima) at the compliant containment device (60); (ii) determining whether the temperature of the stream of water is less than or equal to the temperature threshold (refer to par. 42 by Ishikawajima); and (iii) operating the valve 

Regarding claim 14, Kadowaki as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Kadowaki as modified discloses the temperature threshold, but fails to explicitly disclose wherein said temperature threshold is approximately 37 degrees Fahrenheit.
However, since Kadowaki as modified by Ishikawajima, however, disclose whether the temperature of the stream of water is less than or equal to the temperature threshold; the temperature threshold constitute a defined temperature. Therefore, temperature threshold is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a lower temperature, will result in a low temperature flow being delivered to the heat exchanger of the cooling fluid flow and vice versa. Therefore, since the general conditions of the claim, i.e. that the temperature threshold is made up of a defined temperature, were disclosed in the prior art by Kadowaki as modified by Ishikawajima, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the temperature threshold disclosed by Kadowaki as modified by Ishikawajima being approximately 37 degrees Fahrenheit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763